DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/20/2021 and 01/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US PAP 2009/0185660 A1).
            With respect to claim 1, Zou et al. teach a system (see abstract; Figs. 1, 7, 8, 10 and 11; paragraphs 0028 and 0044), comprising: a first X-ray source (comprising a field emitter array (88)) comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays (see Fig. 8) toward an object (222) (see Figs. 10 and 11); and a first X-ray detector (218) (see Figs. 10 and 11) configured to detect images of the object (222) formed respectively by the plurality of X-rays from the first X-ray source (88) (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028 and 0044).

    PNG
    media_image1.png
    365
    526
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    733
    492
    media_image2.png
    Greyscale

           With respect to claim 2, Zou et al. teach the system of claim 1, further comprising a computer system configured to reconstruct a three-dimensional structure of the object (222) based on the images (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028; 0044 and 0052-0055).
           
    PNG
    media_image3.png
    748
    514
    media_image3.png
    Greyscale

           With respect to claim 3, Zou et al. teach the system of claim 1 (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the plurality of X-ray generators are configured to emit X-rays at different times (see paragraph 0044).
           With respect to claim 4, Zou et al. teach the system of claim 1 (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the plurality of X-ray generators are arranged in a row or in a grid (32) (see abstract; paragraphs 0010-0012, 0032, 0039 and 0040; Figs. 3-8).
           With respect to claim 5, Zou et al. teach the system of claim 4 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the grid (32) is selected from a group consisting of a rectangular array, a hexagonal array, a pentagon array, and a honeycomb array (see abstract; paragraphs 0010-0012, 0032, 0039 and 0040; Figs. 3-8).
           With respect to claim 6, Zou et al. teach the system of claim 1 (see Figs. 1, 7, 8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the plurality of X-rays have different spatial distributions (see Fig. 8).
          With respect to claim 7, Zou et al. teach the system of claim 1 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein each of the plurality of X-ray generators comprises: a cathode (26) in a recess of a first substrate (12) (see Figs. 1, 3, 5-8); a counter electrode (20) on a sidewall of the recess, configured to cause field emission of electrons from the cathode (26); and a metal anode (38) configured to receive the electrons emitted from the cathode and to emit X-ray from impact by the electrons on the metal anode (see Figs. 1, 3, 5-8; paragraph 0028).
           With respect to claim 8, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the cathode comprises a plurality of carbon nanotubes (see paragraph 0028).
          With respect to claim 9, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the counter electrode (20) is a continuous ring or dotted ring around the sidewall (see paragraphs 0028-0033; Figs. 5-8).

    PNG
    media_image4.png
    377
    622
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    409
    628
    media_image5.png
    Greyscale

          With respect to claim 10, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), further comprising a shield electrode (40) between the counter electrode and the metal anode, the shield electrode configured to repel the electrons facing the metal anode (38) (see paragraphs 0034-0038; Figs. 5-8).
         With respect to claim 11, Zou et al. teach the system of claim 10 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the shield electrode is a continuous ring or dotted ring around the sidewall (see paragraphs 0034-0038; Figs. 5-8).
          With respect to claim 12, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the first substrate comprises silicon or silicon oxide (see paragraphs 0028 and 0034-0038; Figs. 5-8).
          With respect to claim 13, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the metal anode comprises one or more metals selected from a group consisting of tungsten, molybdenum, rhenium, copper and combinations thereof (see paragraphs 0028 and 0034-0038; Figs. 5-8).
           With respect to claim 14, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), further comprising a second substrate bonded to the first substrate, wherein the second substrate covers the recess (see paragraphs 0028 and 0034-0038; Figs. 5-8).
            With respect to claim 15, Zou et al. teach the system of claim 14 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the metal anode is supported by the second substrate (see paragraphs 0028 and 0034-0038; Figs. 5-8).
           With respect to claim 16, Zou et al. teach the system of claim 15 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the metal anode (38) is on a side of the second substrate away from the cathode (26) (see paragraphs 0028 and 0034-0038; Figs. 5-8).
            With respect to claim 17, Zou et al. teach the system of claim 7 (see Figs. 1, 5-8, 10 and 11; paragraphs 0028; 0044 and 0052-0055), wherein the cathode comprises an array of carbon nanotubes (see paragraph 0028).
           
Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenmotsu et al. (WO 2015/079393 A1).
            With respect to claim 1, Kenmotsu et al. teach a system (10) (see abstract; Figs. 2A-3; pages 2-5 and 7-10), comprising: 

    PNG
    media_image6.png
    543
    456
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    322
    479
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    290
    486
    media_image8.png
    Greyscale
 a first X-ray source comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays toward an object; and a first X-ray detector configured to detect images of the object (see page 7, lines 24-30) formed respectively by the plurality of X-rays from the first X-ray source (see abstract; Figs. 2A-3; pages 2-5 and 7-10). 


           With respect to claim 4, Kenmotsu et al. teach the system of claim 1, (see abstract; Figs. 2A-3; pages 2-5 and 7-10) wherein the plurality of X-ray generators are arranged in a row or in a grid (see Figs. 2A-3).

    PNG
    media_image9.png
    388
    496
    media_image9.png
    Greyscale

           With respect to claim 6, Kenmotsu et al. teach the system of claim 1, wherein the plurality of X-rays have different spatial distributions (see abstract; Figs. 2A-3; pages 2-5 and 7-10).
          
Claims 1, 2, 4, 6, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeffery (US PAP 2009/0074134 A1).
            With respect to claim 1, Jeffery teach a system (see abstract; paragraphs 0037 and 0042, Figs. 2-4) comprising: a first X-ray source (24) comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays toward an object (50; 55); and a first X-ray detector (26) configured to detect images of the object (50; 55) formed respectively by the plurality of X-rays from the first X-ray source (24) (see abstract; paragraphs 0037 and 0042, Figs. 2-4).

    PNG
    media_image10.png
    833
    386
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    841
    544
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    819
    494
    media_image12.png
    Greyscale

           With respect to claim 2, Jeffery teach the system of claim 1, further comprising a computer system configured to reconstruct a three-dimensional structure of the object (50;55) based on the images (see abstract; paragraphs 0037 and 0042, Figs. 2-4).
           With respect to claim 4, Jeffery teach the system of claim 1, wherein the plurality of X-ray generators are arranged in a row or in a grid (see abstract; paragraphs 0037 and 0042, Figs. 2-4).
           With respect to claim 6, Jeffery teach the system of claim 1, wherein the plurality of X-rays have different spatial distributions (see abstract; paragraphs 0037 and 0042, Figs. 2-4).
          With respect to claim 18, Jeffery teach the system of claim 1, further comprising: a second X-ray source (25) comprising a plurality of X-ray generators configured to respectively emit a plurality of X-rays toward the object (50;55); and a second X-ray detector (27) configured to detect images of the object (50;55) formed respectively by the plurality of X-rays from the second X-ray source (25); wherein a combination of the first X-ray source (24) and the first X-ray detector (26) and a combination of the second X-ray source (25) and the second X-ray detector (27) have different orientations (see abstract; paragraphs 0037 and 0042, Figs. 2-4).
        With respect to claim 19, Jeffery teach the system of claim 18 (see abstract; paragraphs 0037 and 0042, Figs. 2-4) and clearly teaches that X-ray sources (24 and 25) may exhibit any suitable spatial configuration that is or becomes known (see paragraphs 0037 and 0042) that clearly anticipates the most common arrangement for two distinct X-ray sources/detector sets, wherein the orientations are perpendicular to each other.

Conclusion

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Irakli Kiknadze

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./  March 23, 2021